66 F.3d 338
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jeffery DURHAM, Plaintiff-Appellant,v.Tom R. KINDT, Sam Calbone, Dr. Hatcher;  P.A. English, andMike Maize, Defendants-Appellees.
No. 95-6077.
United States Court of Appeals, Tenth Circuit.
Sept. 1, 1995.

Before SEYMOUR, Chief Judge, McKAY and HENRY, Circuit Judges.
ORDER AND JUDGMENT*
SEYMOUR, Chief Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Jeffrey Durham appeals the dismissal of his civil rights action alleging that defendants were deliberately indifferent to his serious medical needs in violation of the Eight Amendment.  We have carefully reviewed the record and Mr. Durham's contentions in light of the relevant law, and we are not persuaded that the district court erred either in denying further discovery or in granting summary judgment in favor of defendants.


3
We AFFIRM the judgment of the district court substantially for the reasons set out in the Report and Recommendation of the magistrate judge and adopted by the district court.  The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470